o So ND A FP WD NY

NO bP PN KO KN KN KR DN RO eR SO eee
oOo 4 KH OF F&F W NH &K§ CO OO BA KH vA FP W LH KF OS

 

 

HSe 2:21-cv-03878-SVW-KS Document1 Filed 05/07/21 Page1of6 Page ID #:1

John R. Rofael, Esq. - State Bar No. 282266
DOWNTOWN L.A. LAW GROUP

601 N. Vermont Ave.

Los Angeles, CA 90004

Tel: (213) 389-3765

Fax: (877) 389-2775

Email: JRofael@downtownlalaw.com

Attorneys for Plaintiff
HECTOR ARROYO

UNITED STATES DISTRICT COURT
DISTRICT OF CALIFORNIA

HECTOR ARROYO, an individual. Case No.:

Plaintiff,
V.

UNITED STATES OF AMERICA; and VEHICLE
DOES 1 to 50, inclusive.

Defendants.

 

 

COMES NOW PLAINTIFF HECTOR ARROYO, complaining of

Defendants and alleges as follows:
Hf
Hf
If

1
COMPLAINT FOR DAMAGES

(UNLIMITED CIVIL ACTION)
COMPLAINT FOR DAMAGES

1. NEGLIGENCE — MOTOR

 
Oo oOo NY HD TH FP W NHN

NWN Nw HN BKB BR HN) BD RO RD mE Re ele
oo SN WN ON FP WD NY KH Oo Oo OH NN DW AH FF WY NY KS &

A

 

I.
JURISDICTION

1. This action is brought pursuant to the Tort Claims Act, 28 U.S.C.
§2671 et seq. Jurisdiction is founded on 29 U.S.C. §§1346(b).

Il.

VENUE

2. Venue is proper in the Central District of California. The motor
vehicle accident giving rise to this complaint occurred near Rosecrans Ave.
& Avis Ave., Lawndale, CA 90260, which is within the present judicial
district. Plaintiff also resides within this judicial district.

Il.

PARTIES

3. Plaintiff HECTOR ARROYO (hereafter “PLAINTIFF”) is and at all
relevant times was a resident of Los Angeles County, California.
4. At all times relevant herein, the Defendant UNITED STATES OF
AMERICA is a governmental agency.

IV.

FACTS COMMON TO ALL ACTIONS

5. On or about February 28, 2018, Plaintiff was lawfully operating his
vehicle on Rosecrans Ave. near Avis Ave.. Defendant's employee operated
his vehicle (Ford Focus, Plate # GS131900S) on Rosecrans Ave. approaching
the same intersection and made a left-hand turn onto Avis Ave. without
caution and in such an unsafe manner that it violently collided into Plaintiff's
vehicle.
6. On said date, Defendant UNITED STATES OF AMERICA’s
employee drove carelessly, negligently and with extreme recklessness,
including, but not limited to, making a left-hand turn onto Avis Ave. without

caution and in such an unsafe manner.

2

ise 2:21-cv-03878-SVW-KS Document1 Filed 05/07/21 Page 2o0f6 Page ID #:2

 

COMPLAINT FOR DAMAGES

 

 
oOo eo HN DBD HA FSF WY NY

NY wo WH WH HN HP NYO PHN KN Be RR Rr ee
oN AO TO Bh WH NY KH SD OBO ON DWN UH FF WY HO —| O&O

 

7. In making a left-hand turn onto Avis Ave. without caution and in such
an unsafe manner, Defendant UNITED STATES OF AMERICA’s employee
carelessly and negligently struck Plaintiff HECTOR ARROYO’s vehicle as it
traveled on Rosecrans Ave.
8. On February 6, 2020, the Plaintiff submitted a claim based on the
allegations herein to the UNITED STATES OF AMERICA for
administrative settlement. The Defendant UNITED STATES OF AMERICA
denied the claim on January 11, 2021. Accordingly, Plaintiff has complied
with the requirements of the Federal Tort Claims Act for the timely filing of
claims.
V.
FIRST COUNT/CAUSE OF ACTION
NEGLIGENT OPERATION OF A MOTOR VEHICLE
9. Plaintiff incorporates herein by reference paragraphs | through 8,
above as though fully set forth herein.
10. On February 28, 2018, a vehicle (Ford Focus, Plate # GS131900S) was
operated by Defendant UNITED STATES OF AMERICA’s agent or
employee as he was in the course and scope of his employment with
Defendant UNITED STATES OF AMERICA.
11. Defendant UNITED STATES OF AMERICA’s employee was driving
negligently and carelessly, including, but not limited to, making a left-hand
turn onto Avis Ave. without caution and in such an unsafe manner.
12. Defendant UNITED STATES OF AMERICA and its agents and
employees acted carelessly, recklessly, unskillfully, unlawfully, tortiously,
wantonly and wrongfully entrusted, permitted, managed, serviced, repaired,
inspected, maintained, operated, controlled, and drove the vehicle as to

proximately cause the same to collide against the vehicle which Plaintiff,

3
COMPLAINT FOR DAMAGES

 

 

bse 2:21-cv-03878-SVW-KS Document 1 Filed 05/07/21 Page 3of6 Page |ID#:3

 
Oo Oo IN DH A FP WD YN —

ww bh NV NH WN HY WHY NH NO HH Se Se | Se Se S| ee ee
oo ND WN F&F WY NYO |§ ODP Oo OB IN HD A FSF WO NY KY OC

 

Hse 2:21-cv-03878-SVW-KS Document1 Filed 05/07/21 Page4of6 Page ID #:4

HECTOR ARROYO, was then operating, as aforesaid, thereby proximately
causing the injuries and damages hereinafter mentioned.

13. Defendant UNITED STATES OF AMERICA’s employee was also
negligent in failing to keep attentive as to his whereabouts and oncoming
traffic. Said Defendant knew or should have known that there was oncoming
traffic and making a left-hand turn onto Avis Ave. without caution and in
such an unsafe manner would be unsafe, all of which negligence,
carelessness and recklessness constituted the proximate cause of him striking
Plaintiffs vehicle.

14. Asaproximate result of each and all of the aforesaid acts and
omissions of the Defendants, Plaintiff was injured about his body and its
members and was rendered sick, sore, lame and disabled, and was injured in
health, strength and activity, a portion of said injuries being permanent. Asa
result of said injuries, Plaintiff has had, and in the future will have, physical,
mental and emotional pain, suffering, worry and anxiety.

15. As aproximate result of each and all of the aforesaid acts and
omissions of the Defendants, Plaintiff suffered grave and serious mental
anguish, fear, anxiety and illness, a portion of said injuries being permanent.
As a proximate result of said injuries and damages, Plaintiff has had, and in
the future will have, physical, mental and emotional pain, suffering, worry
and anxiety.

16. By reason of said injuries, Plaintiff has incurred, and probably will
incur in the future, hospital, surgical, ambulance, medical, nursing and
household expenses, all to his further damage.

17. By reason of said injuries, Plaintiff was unable to do his usual work for
a period of time, has been unable to do a portion of his work since that time,
will be partially disabled in the future and has sustained damage to his future

earning capacity, all to this damages, according to proof.

4
COMPLAINT FOR DAMAGES

 

 

 
Oo wo nn uw F&F WH PN

mM pO pO PO BP BP KR RD Rm me me
oOo YD WH A FP WD NY KF TD OBO FN DH fF WY HY KF O&

A

 

Se 2:21-cv-03878-SVW-KS Document1 Filed 05/07/21 Page5of6 Page ID#5

18. By reason of said injuries, Plaintiff has sustained damage to his future
earning capacity, all to his further damage, according to proof.
19. Asa proximate result of each and all of the aforesaid acts and
omissions of the Defendants, Plaintiff's vehicle sustained damage, according
to proof.
20. By reason of said collision, Plaintiff was deprived of the use ofa
vehicle for a period of time, all to Plaintiff's further damage, according to
proof.
VI.
PRAYER
WHEREFORE, Plaintiff demands the following relief, jointly and
severally, against all the Defendants;
a) For damages for injuries sustained due to the negligence of Defendant
UNITED STATES OF AMERICA's agent and employees, including past and
future medical expenses, lost wages, loss of earning capacity, pain and
suffering, mental anguish, and all other appropriate damages resulting from
his injuries.
b) Costs of suit necessarily incurred herein; and

c) Such further relief as the Court deems just or proper.

DATED: April 21, 2021 DOWNTOWN L. Ye LL)
JOH} eee
Attoyneys <r o nti

HECTOR ARROYO
Hl

///

M/

5
COMPLAINT FOR DAMAGES

 

 
0 Oo NDA HW FB WwW bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

se 2:21-cv-03878-SVW-KS Document1 Filed 05/07/21 Page 6of6 Page ID #:6

JURY TRIAL DEMAND

Plaintiff demands trial by jury of all issues so triable.

DATED: April 21, 2021 DOWNT

 

 

HECVOR ARROYO

6
COMPLAINT FOR DAMAGES

 

 
